Citation Nr: 1506127	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-00 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to November 1998 and from December 1999 to December 2008.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.  At the hearing, the Veteran submitted additional evidence directly to the Board.  At that time, he also submitted a written waiver of local consideration of this evidence; the waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).


FINDING OF FACT

The Veteran likely has degenerative arthritis and degenerative disc disease (DDD) of the lumbosacral spine that is attributable to his military service.


CONCLUSION OF LAW

The Veteran has degenerative arthritis and DDD of the lumbosacral spine that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Here, the Veteran asserts that he suffers from a disability of the lumbar spine that was incurred during his military service.  For the reasons set forth below, the Board finds that the evidence of record meets the elements for an award of service connection for a lumbar spine disability.

The Veteran's service treatment records (STRs) document treatment for complaints of low back pain in May 1998.  Complaints of low back pain radiating to the knees were again noted in September 2008.  In the August 2010 physical evaluation board (PEB) proceedings, it was reported that the Veteran experienced back pain due to a lumbosacral strain.  Further, the report indicated that imaging evidence showed degenerative changes at L5-S1; forward flexion was limited to 30 degrees.

The Veteran was afforded VA examination in March 2011, which noted his report of continued low back pain.  The examiner diagnosed the Veteran with degenerative arthritis and DDD of the lumbosacral spine at L5-S1 based upon "service-related imaging."  The examiner also diagnosed a chronic lumbosacral sprain-strain.

In a December 2011 VA medical opinion, the examiner determined that the Veteran's currently diagnosed lumbar spine disability "was less likely than not" due to his military service.  Crucially, however, the examiner's rationale ignored the September 2008 complaints of low back pain, as well as, the findings of the August 2010 PEB report.  Accordingly, the December 2011 VA medical opinion is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

In support of his claim, the Veteran submitted a January 2013 letter from his private treatment provider, Dr. R.H., who reported that the Veteran has been under his care since 2007.  Dr. R.H. stated that the Veteran is diagnosed with "lumbar disc with narrowing of the disc space at L-5 and S-1."  See the letter from Dr. R.H. dated January 2013.  Dr. R.H. further indicated, "[t]his condition has been caused and aggravated from activities such as running, jumping, and weight bearing while in the Army/Navy."  Id.

Here, the Board finds credible the Veteran's statements regarding in-service injury and the subsequent onset of his chronic low back pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Moreover, there is ample evidence of record that the Veteran suffered from low back problems during his military service.  The Veteran is competent to testify as to the onset and continuity of low back pain.  Indeed, his statements are supported by his STRs, which document his in-service low back complaints.  The Board therefore finds the statements of the Veteran to be competent and credible evidence documenting his continued low back symptomatology dating from his military service through the present day.

Furthermore, the Board notes that there is competent medical evidence that tends to establish a relationship between the Veteran's in-service back symptomatology and the current post-service diagnosis of degenerative arthritis and DDD of the lumbosacral spine.  In this regard, the January 2013 medical opinion from the Veteran's private treatment provider relates the Veteran's current disability to his military service.

Accordingly, the Board has weighed the probative evidence of record and finds that the evidence of record is at least in equipoise as to whether the currently diagnosed lumbar spine disability is a result of the Veteran's military service.  The benefit-of-the-doubt rule is therefore for application as to this issue.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  The Board will resolve this reasonable doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for a lumbar spine disability.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Entitlement to service connection for a lumbar spine disability is granted.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


